                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

      RUSS MCCULLOUGH, RYAN
      SAKODA, and MATTHEW ROBERT               :
      WIESE,                                   :
      individually and on behalf of all        :
      others similarly situated,               :
                                               :
              Plaintiffs,                      :   CIVIL ACTION NO.
                                               :   3:15-cv-001074 (VLB)
      v.                                       :   Lead Case
                                               :
      WORLD WRESTLING                          :
      ENTERTAINMENT, INC.,                     :
                                               :
              Defendant.                       :

                                               :
      JOSEPH M. LAURINAITIS, et al.,           :
                                               :
              Plaintiffs,                      :
                                               :
                                                   CIVIL ACTION NO.
      v.                                       :
                                                   3:16-CV-01209 (VLB)
                                               :
                                                   Consolidated Case
      WORLD WRESTLING                          :
      ENTERTAINMENT, INC. et al.,              :
                                               :
              Defendants.                      :
                                               :

                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO
      DEFENDANTS’ APPLICATION FOR ATTORNEYS’ FEES [DKT. NO. 386] AND
     MOTION TO STRIKE IMMATERIAL AND WHOLLY IRRELEVANT ALLEGATIONS

           Plaintiffs’ Counsel hereby respond in opposition to Defendants World

Wrestling Entertainment, Inc., et al. (collectively, “WWE” or “Defendants”)

Application for Fees, Dkt. No. 386.

I.         INTRODUCTION

           On September 17, 2018, the Court dismissed Plaintiffs’ Second Amended

Complaint. In the same Order, Dkt. No. 383, this Court also imposed a series of


                                           1
sanctions under seemingly varied but largely unidentified grounds. See Court’s

9.17 Order, Dkt. No. 383, at 39 (“Court’s Order”). As a result of this Court’s Order,

Defendants’ filed their Application for Fees, Dkt. No. 386, that Plaintiffs now

oppose.

       Plaintiffs’ Counsel disputes both the reasonableness of the requested fees

and their imposition.1 The Court’s Order failed to identify what sanctions were

granted pursuant to Rule 11 and what sanctions were granted under the Court’s

inherent authority and whether these sanctions were imposed sua sponte as

required by the Federal Rules. This ambiguity and nature of the fused Order

granting both sanctions and dismissal greatly impact Plaintiffs and their Counsel’s

rights of appeal, and response to this Application for Fees.

       Regardless, the fees sought are unreasonable, excessive and punitive. As

with WWE’s Application for Fees in the Singleton Lograsso case, WWE again seeks

to make assertions about Plaintiffs’ Counsel outside the record through peripheral

tactics that disregard the Rules. The content of WWE’s application leaves no doubt

about its intent to punish Mr. Kyros and Plaintiffs’ Counsel for representing the

injured Plaintiff wrestlers.

       The purpose of these sanctions should not be to abuse or penalize Plaintiffs’

Counsel, but merely to address reasonable reimbursement for what stems from

two sanctions motions filed concurrently with Defendants’ Motions to Dismiss.2




1
  A Notice of Appeal shall be filed disputing the granting of sanctions and the imposed fees upon
final judgment.
2
  Whether the Court had authority to reopen sua sponte the denied motion for sanctions is disputed.

                                                2
      WWE’s clearly abusive tactics against Plaintiffs’ Counsel throughout this

litigation warrant severe capping of the requested fees.         If WWE’s improper

intention was not overtly obvious from the face of its Application for Fees, then its

own skit describing how it will bankrupt anyone who tries to sue them evidences

its clear bad faith. In a seemingly prepared monologue during the pendency of this

litigation, Defendant Vincent K. McMahon derides his employee, Kevin Steen, aka

Kevin Owen, before the crowd on one of its flagship programs with millions of

viewers and addresses what would happen if his employee were to file a lawsuit

against him and his company:

      “I’m not going to fight back, I’m going to sue!”
      Well let me give you a little hint as to what happens if you filed that
      lawsuit
      The moment you do, I’m personally going to be on the phone to your
      attorney – hopefully you’re there and I’m on speakerphone
      Because when you file the lawsuit you will hear these words:
      “Kevin Owens – You’re fired!”

      Do you have any idea, any idea at all, how many lawsuits I’ve been in,
      how many court room battles I’ve been in?
      Do you know how many I’ve lost, Kevin?
      Not one.

      You see, for better or for worse, the laws of this land are written for
      people like me.
      There is a ‘B’ associated with my name, and that ‘B’ is billionaire.
      By the time that lawsuit gets to court, there is going to be a ‘B’ next to
      your name – Bankrupt.
      There is not going to be a lawsuit, there is going to be a match.

“Kevin Owen brutally attacks Mr. McMahon: SmackDown LIVE, Sept. 12, 2017”,
WWE Network, WWE.com, at 1:00-2:20, available at https://www.wwe.com/playlist/
sin-city-smackdown-live-highlights-2017-09-12, last visited on October 24, 2018.

      Mr. McMahon’s triumphalism sends an unmistakable message to WWE

wrestlers past, present, and future, the Plaintiffs, their Counsel, the Courts, and



                                          3
WWE audiences, that money and power protect him from ordinary legal process.

WWE Counsel will cast doubt on this interpretation but WWE’s raison de’etre is to

communicate esoterically through its own “fiction versus reality”, “real versus

fake”, universe and narratives. See Second Amended Complaint, Dkt. No. 363,

paras. 129-136, and Professional Wrestling: Sport and Spectacle, Sharon Mazer

University of Mississippi Press 1998, Ch. 6: “Real” Life, p. 149-171.

      Mr. McDevitt’s own public statements calling for Mr. Kyros’ disbarment,

calling him an embarrassment to the profession, and his reference to the hundreds

of thousands of dollars Mr. Kyros will owe clearly evidences WWE’s punitive

motives.

      WWE must itself recognize the impropriety of these out-of-court taunts, as

WWE seeks to hold Plaintiffs’ Counsel to higher standards than it holds itself by

improperly including out-of-context sections from a blog in what appears to be

further requests for sanctions within its Application for Fees. Obviously, this fee

application is the wrong vessel for such a request, and these irrelevant and

immaterial accusations against Plaintiffs’ Counsel should be stricken from its

Motion and the record.

      Plaintiffs’ Counsel submit this Opposition to Defendants’ Application for

Fees as the grossly excessive amount of $357,439.70 is patently unreasonable for

the limited scope of what was seemingly granted under the Court’s Order.

Additionally, the billing records submitted are general block billing in many cases

and opaque and vague. While Plaintiffs’ Counsel dispute the validity of the

imposition of sanctions against them, they always have sought a fair process and



                                         4
request these fees be denied or drastically reduced for the reasons stated herein

and as justice requires.

II.   STANDARD OF REVIEW

      Fees should be reduced where the amounts are excessive, redundant, or

unnecessary. See In re Big R Food Warehouses v. Local 338 RWDSU, 896 F. Supp.

292, 297 (E.D.N.Y. 1995) (noting a “court is allowed to reduce a request for

attorney’s fees to an amount it considers reasonable”). “As a rule of fairness, when

counsel fees are to be charged to the opposing party, services should be charged

at the rate of the available person who can most cheaply qualify to complete the

task: cost-conscious clients would expect such practices”. Id., quoting Browning

v. Peyton, 123 F.R.D. 75, 79 (S.D.N.Y. 1988). “The court uses the time records

submitted as a benchmark and should exclude any hours expended that are

excessive, duplicative, or inadequately documented”. Id., referencing Watkins v.

Fordrice, 7 F.3d 453, 457 (5th Cir. 1993), on remand, 852 F. Supp. 542 (S.D. Miss.

1994), aff’d, 49 F.3d 728 (5th Cir. 1995).

      WWE once again relies on the assertion its fees are reasonable because

WWE paid them. Dkt. No. 386, at 14. The Second Circuit recognizes the underlying

fallacy because fees have been sought from the outset of this litigation and for

numerous unsuccessful claims. See In re Big R Food Warehouses, 896 F. Supp., at

297 (finding a party, “in anticipation of attorney’s fees, may have been more willing

to pay the bill as charged, instead of scrutinizing the hours spent on each task…”).

Simply put, the mere fact WWE paid for the work does not bridge the gap to show

it is entitled to reimbursement. Moreover, WWE may not have scrutinized the bills



                                             5
thinking that non-payment of a portion of the bill may reflect poorly on the

threatened motion for sanctions. Id.

      Out-of-district Counsel are subject to the hourly rates consistent within the

District of Connecticut. See Simmons v. New York City Trans. Auth., 575 F.3d 170,

174 (2d Cir. 2009) (noting out-of-district counsel should use the hourly rates used

in the district where the reviewing court sits, otherwise known as the forum rule).

The usual rates attributable to two motions for sanctions do not approach

$357,439.70 in the District of Connecticut.

      WWE had to keep contemporaneous billing records to be awarded its

reasonable fees. See NY State Ass’s for Retarded Children, Inc. v. Carey, 711 F.2d

1136, 1147 (2d Cir. 1983) (finding that although substantial documentation was

submitted, contemporaneous time records were only included for a small fraction

of the total hours claimed and holding that this was not enough as

“contemporaneous time records are a prerequisite for attorney’s fees in this

Circuit”). This District considers the requirement firm, and “from which attorneys

may deviate only in the rarest of cases”. Scott v. City of New York, 626 F.3d 130,

133 (2d Cir. 2010) (noting even “a district court’s ‘personal observation’ of an

attorney’s work is not by itself a sufficient basis for permitting a deviation and

awarding fees in the absence of contemporaneous records”.

      Where WWE utilized block-billing, or “the practice of aggregating multiple

tasks into one billing entry”, the legal fees should be reduced. See L.V. v. New York

City Dep’t of Educ., 700 F. Supp. 510, 526 (S.D.N.Y. 2010). This is because block-

billing makes it “exceedingly difficult for courts to assess the reasonableness of



                                         6
the hours billed.” Wise v. Kelly, 620 F. Supp. 2d 435, 450 (S.D.N.Y. 2008). “[B]lock-

billing ‘renders it difficult to determine whether, and/or the extent to which, the

work done by … attorneys is duplicative or unnecessary...’” Aiello v. Town of

Brookhaven, 2005 U.S. Dist. LEXIS 11462, at *10-11 (E.D.N.Y. 2005). Accordingly,

courts reduce fee awards for block-billing. See, e.g. Rates Tech., Inc. v. Mediatrix

Telecom, Inc., 2011 WL 1322520, at *6 (E.D.N.Y. 2011) (reducing fees by 25% for

block-billing); L.V., 700 F. Supp., at *12 (reducing fees by 15% for block-billing).

      “A time entry is vague if it lacks sufficient specificity for the Court to assess

the reasonableness of the amount charged in relation to the work performed.” Lora

v. J.V. Car Wash, Ltd., 2015 U.S. Dist. LEXIS 99444, *34 (S.D.N.Y. 2015) (internal

citations omitted) (quoting “[w]here billing records are vague, a [percentage]

reduction in fees is … appropriate”). “When time records reflect vague and

duplicative entries, and entries for attorneys performing ministerial tasks, the

Court may order a reduction in attorneys’ fees”. Id., at *34, n.18 (internal citations

omitted).

      “[I]nformation that is presented in a form that is redundant, does little to aid

in the Court’s understanding of the evidence, or could have been effectively

presented through less effective means are not properly taxed.” Crandall v. City &

County of Denver, 594 F. Supp. 2d 1245 (D. Col., 2009); Alonso v. Union Oil Co., 71

F.R.D. 523, 524 (S.D.N.Y. 1976) (noting that fees were not recoverable where a tool

was “merely cumulative of the other evidence offered”).             Additionally, any

expedited service fees, appearance fees, and copies of transcripts fees are not

recoverable and should not be permitted by this Court. See PPC Broadband, Inc.



                                          7
v. Corning Optical Communs. RF, LLC, 2017 U.S. Dist. LEXIS 15223, *4-5 (N.D.N.Y.,

2017).

III.     WWE’S UNREASONABLE ATTORNEYS’ FEES

       A. WWE’s Inappropriate and Immaterial PowerPoint.

         Once again WWE seeks exorbitant fees for an unnecessary and superfluous

PowerPoint presentation. Seemingly doubling down on its brazen disregard for

appropriate standards, WWE requests at least $47,433.00 for its production of a

PowerPoint presentation.3 This request is undeniably unreasonable on its face.

See In re Big R Food Warehouses, 896 F. Supp., at 297; Simmons v. New York City

Trans. Auth., 575 F.3d., at 174.

         The PowerPoint can be created and billed as “clerical work” and not billed

at attorneys’ rates. Additionally, the cumulative evidence presented to the Court

in the hearing was duplicative and unnecessary. The Court did not need such an

inexplicably expensive tool. See Alonso v. Union Oil Co., 71 F.R.D. 523, 524

(S.D.N.Y. 1976) (finding the physical use of a standard tool did not aid the jury in

comprehending its function, operation, and proper handling, and therefore the

costs of renting the tool were not recoverable due to its unnecessary cumulative

effect with evidence already before the jury).

         101.7 hours – at least – were spent creating a PowerPoint. The entirety of

the entries relating to this PowerPoint presentation should be stricken and omitted

from the Court’s calculation of fees. It was a wholly unnecessary and unreasonable



3
 “At least” because WWE’s Counsel’s improper block-billing prevents Plaintiffs from conclusively
establishing an exact amount for this standard tool used to provide cumulative evidence already
before the Court.

                                               8
expense and was filled with matters unrelated to the granting of fees – including

the presentation of numerous issues entirely unrelated to any Rule 11 violations,

including the assertion of myriad contested facts from outside the pleadings and

the record, which include wrestlers post-WWE activities, wrestlers out-of-Court

statements, and most, if not all, of the NFL allegations, including WWE’s Counsel’s

false statements about Mr. Kyros not being involved in that litigation.

   B. Unrecoverable Fees.

      Although not as flagrant as the excessive $47,433 PowerPoint, WWE appears

to include research for its Motions to Dismiss within its Request for Fees. It cannot

recover for its pursuit of its responsive pleading. WWE chose to file its Motions

for Sanctions alongside its Motions to Dismiss and cannot receive the windfall of

fees for both its Motions for Sanctions and its Motions to Dismiss. Therefore,

wherever the fees implicate its responsive pleading, those fees should not be

recoverable and removed from the Court’s calculation.

      Also like its PowerPoint, WWE utilized improper billing practices making it

near impossible to properly ascertain exact amounts dedicated to fees applicable

to this Court’s consideration. Day Pitney’s generic billing prevents Plaintiffs and

the Court from accurately reducing the fees to only include amounts granted by

the Court. As a result, all of Day Pitney’s fees need to be stricken or reduced to a

transparent and reasonable amount determined by the Court.

      i.     Research and Motion Practice on Plaintiffs Still Performing.

      WWE apparently seeks at least $5,431.50 for research and drafting relating

to its affirmative defenses in its Motions to Dismiss. Whether Plaintiffs ability (or



                                         9
lack thereof) to perform is a question of fact and whether it affects their recovery

is an issue for trial. WWE’s attempts to seek reimbursement for 18.3 hours of work

relating to this issue should not be recoverable as there is no sanctionable conduct

arising from Plaintiffs’ inclusion of any wrestlers potentially still performing.4

       Further, Plaintiffs’ claims are based on long-term, degenerative neurological

injuries that manifest in a broad spectrum of symptoms. Plaintiffs’ inability to

establish these symptoms and their injuries through fact discovery and trial

precludes an analysis on the reasonableness of these not determined Plaintiffs

inclusion in their Complaint. As a result, no sanctions could be permitted against

Plaintiffs’ Counsel for this issue and WWE’s seeking of fees must be disregarded.

       ii.    Research and Motion Practice on NFL Comparisons.

       Although much time and energy has been spent disputing the comparisons

between the NFL’s established failure to protect its players and WWE’s continued

refusal to uphold its duty to its former performers, WWE has twisted that analysis

to the odd plagiarism claim that has infected the discussion for months. There is

no sanctionable conduct for detailing the similarities between two lawsuits,

particularly where the issues are so similar on their face. The $8,311.50 request for

fees for what appears to be administrative use of redline comparisons and copying

of one complaint to another is grossly disproportional to its value and is not in line

with the Court’s ruling. Lora v. J.V. Car Wash, Ltd., 2015 U.S. Dist. LEXIS 99444, at

*34, n.18. As a result, the Court should not grant these excessive fees and should

disregard them from its analysis.


4
  No discovery was permitted in this case, and therefore only the pleadings as established under
the Rules can be considered at this stage.

                                              10
      iii.   Research and Motion Practice on the Validity of Contracts.

      WWE again seeks compensation for its affirmative defenses in its Motions

to Dismiss. These are not recoverable under the Court’s Order. Plaintiffs’ booking

contracts, nostalgia contracts, or any other agreement entered between the parties

were explicitly disputed as invalid in Plaintiffs’ Complaints. No fact discovery was

permitted to establish or dispute this contention. Plaintiffs pled in good faith and

with sufficient legal backing their claims and there is no evidence on the record

that establishes sanctionable conduct relating to the existence or non-existence of

valid contracts between the parties. WWE’s attempts to recover for standard

litigation practice is not appropriate and not permitted under the Order. Therefore,

at least the $10,859.50 should be disregarded from the Court’s arithmetic.

      iv.    Research and Redaction of Client’s Business Information.

      Apparently WWE believes Plaintiffs should be responsible for fees attributed

to WWE’s Counsel’s research into redacting its own business documents for its

various filings (such as its Motions to Dismiss as an affirmative defense to

Plaintiffs’ claims). This is beyond the pale of reasonableness and simply not

recoverable under the Court’s Order. WWE’s Counsel had a responsibility to their

client to properly redact when they chose to use certain business information in

their filings. The calculations and legal analyses associated with these decisions

are not related to the Court’s narrow imposition of sanctions. Therefore, at least

the $2,910.00 should be disregarded from the Court’s assessment.

      As a result, at least $27,512.50 should be reduced as non-compensable fees.

Additionally, all fees attributable to comparing Plaintiffs’ Complaints should be



                                        11
removed from the equation as this is basic clerical work necessary to file a

responsive pleading. This is not recoverable under the Court’s Order.

   C. Day Pitney’s Unreasonable Fees.

      Attorney Mueller again submits blanket block-billing with fees reduced (and

in some cases not reduced) as evidence of recoverable fees. These time sheets

are not transparent and do not meet the strict requirements for requesting

attorneys’ fees. N.Y. State Ass’s for Retarded Children, Inc., 711 F.2d, at 1147; Scott

v. City of Ne York, 626 F.3d, at 133. The after-the-fact reductions should be further

reduced and in the cases where obvious white-outs occurred but no reduction in

fees were applied, the Court should reduce the fees given the failure to provide

proper contemporaneous records. L.V. v. New York City Dep’t of Educ., 700 F.

Supp., at 526; Wise v. Kelly, 620 F. Supp. 2d, at 450.

      This “estimate” adjusting downward the “amount of time spent in

connection with” the sanctions motion is no different than starting at zero and

estimating upwards to arrive at an amount of time purportedly spent on the Motions

for Sanctions, which courts universally reject in fee applications such as this one

because the resulting estimates are not the required contemporaneous records.

      Additionally, a portion of Attorney Mueller’s work, a Partner at Day Pitney,

involved administrative and clerical work. This included filing the Motions for

Sanctions and providing chambers copies. Fees should be consistent with the

quality of the work provided and awarding Partner’s fees for administrative and

clerical work is unreasonable. Lora v. J.V. Car Wash, Ltd., 2015 U.S. Dist. LEXIS




                                          12
99444, at *34, n.18; Browning v. Peyton, 123 F.R.D., at 79. Therefore, the Court

should reduce these fees as well.

      All of Day Pitney’s fees should be reduced a percentage equal to the

reduction calculation applied above to KL Gates. WWE seeks numerous fees not

recoverable under the Rules or the Court’s Order. Day Pitney’s failure to properly

bill requires the Court to reduce by a significant portion the amounts within its

Application for Fees.

IV.   WWE’S IRRELEVANT AND IMMATERIAL ALLEGATIONS SHOULD BE
      STRICKEN FROM ITS APPLICATION FOR FEES

      The Laurinaitis matter was dismissed at the Motion to Dismiss stage, and the

record is limited to those facts as alleged in the Complaint and its accompanying

attachments. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d. Cir.

2007). The Court should only consider such facts as properly on the record. Id.

The Court should strike evidence not on the record or where that evidence is

inadmissible at this juncture. Monroe v. Bd. Of Ed. Of Town of Wolcott,

Connecticut, 65 F.R.D. 641, 645 (D. Conn. 1975) (citing Fed. R. Civ. P. 12(f), the court

noted a motion to strike asks the court to remove “from any pleading any

insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter”).

      WWE included a series of exhibits unrelated to this matter of fees. Included

for the sole purpose of once again tainting the Court’s analysis of the proper issue

before it, these exhibits and the related portions of its Motion should be stricken

as no discovery will take place on this matter, no evidentiary assessment on these

documents will occur, and, most importantly of all, none of it relates to WWE’s

                                          13
Application for Fees. Deydo v. Baker Engineering New York, Inc., 1998 U.S. Dist.

LEXIS 132 (S.D.N.Y. 1998).

      The Court’s analysis is limited to WWE’s Application for Fees in light of the

Court’s Order granting in part WWE’s Motions for Sanctions. Nothing else should

be included and everything else should be stricken. Id.

V.    CONCLUSION

      Counsel implores the Court to consider what Mr. Kyros actually did

accomplish as demonstrated in the record. Mr. Kyros’ advocacy on behalf of the

Plaintiffs helped lead to the diagnoses of Chronic Traumatic Encephalopathy in

several deceased professional wrestlers, provide an overlooked section of society

with a united voice against a company and its Chairman actively seeking to silence

them through economic power, and sought adequate healthcare and compensation

for these Plaintiffs’ long-term and often debilitating injuries. Considered in the

context of this contentious case, the size of WWE’s requested fee award against

Mr. Kyros and his law firm is punitive, excessive, and simply not justifiable.

      Plaintiffs’ Counsel requests WWE’s immaterial allegations stricken from its

Application for Fees and its request for fees denied or substantially reduce as

detailed above.

Dated: October 24, 2018.

                                              Respectfully Submitted,


                                              /s/ Konstantine W. Kyros____
                                              Konstantine W. Kyros, Esq.
                                              Bar No. ct30132
                                              Anthony M. Norris
                                              KYROS LAW OFFICES

                                         14
     17 Miles Road
     Hingham, MA 02043
     Telephone: (800) 934-2921
     Facsimile: 617-583-1905
     kon@kyroslaw.com

     S. James Boumil, Esq.
     BOUMIL LAW OFFICES
     120 Fairmount Street
     Lowell, Massachusetts 01852
     Telephone: (978) 458-0507
     SJBoumil@Boumil-Law.com

     Brenden P. Leydon, Esq.
     TOOHER WOCL & LEYDON LLC
     80 4th Street
     Stamford, Connecticut 06905
     Telephone: (203) 517-0456
     Facsimile: 203-324-1407
     BLeydon@tooherwocl.com

     Erica C. Mirabella, Esq.
     MIRABELLA LAW LLC
     132 Boylston Street, 5th Floor
     Boston, Massachusetts 02116
     Telephone: (617) 580-8270
     Facsimile: (617) 583-1905
     erica@mirabellaLLC.com

     R. Christopher Gilreath, Esq.
     GILREATH & ASSOCIATES
     200 Jefferson Avenue, Suite 711
     Memphis, Tennessee 38103
     Telephone: (901) 527-0511
     Facsimile: (901) 527-0514
     chrisgil@sidgilreath.com

     Counsel for Plaintiffs.




15
                           CERTIFICATE OF SERVICE

      I hereby certify that on this 24 day of October, 2018, the above Response was
served via this Court’s electronic case filing system.

                                      /s/ Konstantine W. Kyros
                                      Konstantine W. Kyros




                                        16
